Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Family Court erred by finding that respondent had abandoned her child. To prove an abandonment, petitioner must show that, for six months preceding the filing of the petition, the parent has failed to visit the child and communicate with the child or the agency (Social Services Law § 384-b [5] [a]). Although it was undisputed that respondent did not visit or communicate with her child during the relevant time period, the agency conceded at the hearing that there had been at least 15 telephone contacts between the agency and respondent during the six months preceding the filing of the petition, many of them initiated by respondent. Although a single contact may not necessarily preclude a finding of abandonment (see, Matter of Loretta Lynn W., 149 AD2d 928), evidence of this number of contacts between the parent and the agency does preclude
*998such finding (see, Matter of Madeline R., 117 Misc 2d 14). (Appeal from order of Allegany County Family Court, Sprague, J.—termination of parental rights.) Present—Doerr, J. P., Boomer, Green, Pine and Lowery, JJ.